WO                             UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA- FLAGSTAFF

          United States of America
                      v.                                     Case Number: CR-18-08381-001-PCT-DLR
            Jarrett Michael Yazzie

                            ORDER OF DETENTION PENDING TRIAL

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I have
considered all the factors set forth in 18 U.S.C. § 3142(g). I conclude that the following facts are
established: (Check one or both, as applicable.)

lZI by clear and convincing evidence the defendant is a danger to the community and detention of the
   defendant is required pending trial in this case.
D by a preponderance of the evidence the defendant is a flight risk and detention of the defendant is
   required pending trial in this case.

                                     PART I - FINDINGS OF FACT

lZI ( 1) There is probable cause to believe that the defendant has committed

        D a drug offense for which a maximum term of imprisonment of ten years or more is prescribed
           in 21 U.S.C. §§ 801 et seq., 951 et seq., or 46 U.S.C. App. § 1901 et seq.
        D an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332(b).
        D an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (Federal crimes of terrorism) for which a
           maximum term of imprisonment often years or more is prescribed.
        lZI an offense involving a minor victim prescribed in § 1201 (kidnapping).

        D an offense for which a maximum term of imprisonment of 20 years or more is prescribed
          pursuant to 18 U.S.C. §§ 1581-1584, 1589-1591 (Slavery and Sex Trafficking).

lZI (2) The defendant has not rebutted the presumption established by finding 1 that no condition or
   combination of conditions will reasonably assure the safety of the community or any person.
                                          Alternative Findings

D ( 1) There is a serious risk that the defendant will flee; no condition or combination of conditions will
   reasonably assure the appearance of the defendant as required.
D (2) No condition or combination of conditions will reasonably assure the safety of others and the
   community.
D (3) There is a serious risk that the defendant will obstruct or attempt to obstruct justice; or threaten,
   injure, or intimidate a prospective witness or juror.
D (4)
 USA v. Jarrett Michael Yazzie                                   Case Number: CR-18-08381-001-PCT-DLR
DECEMBER 13, 2018                                                                           Page 2of3
             PART II - WRITTEN STATEMENT OF REASONS FOR DETENTION
                                 (Check as applicable.)
                                                             '
~   (1) I find that the credible testimony and information submitted at the hearing establishes by clear and
    convincing evidence as to danger that:
    Based on the nature of the instant alleged offense, safety concerns for the multiple alleged victims,
       alleged offense involving children and violent behavior, and prior arrests and convictions which
       shows a pattern of violent behavior and substance related activity resulting in a felony driving
       under the influence conviction.

0 (2) I find by a preponderance of the evidence as to risk of flight that:

       D The defendan! has no significant contacts in the District of Arizona.

       0 The defendant has insufficient resources in the United States from which he/she might make
           a bond reasonably calculated to assure his/her future appearance.
       0 The defendant has a prior criminal history.

       0 There is a record of prior failure(s) to appear in c9urt as ordered.

       D The defendant attempted to evade law enforcement contact by fleeing from law enforcement.

       0 The defendant has a history of substance abuse.

       0 The defendant is facing a minimum mandatory of_ incarceration and a maximum of

       D The defendant has ties to a foreign country.
       D The defendant has used aliases or multiple dates of birth or false identifying inforniation.
       D The· defendant was on probation, parole, or supervised release at the time of the alleged
         offense.

       0 In addition:

~   (3) The defendant does not disp,ute the infonnation contained in the Pretrial Services Report, except:

    Defendant disputes the possession of firearms allegation as noted in the Pretrial Services Report
       Addendum.
D ( 4) The weight of the evidence against the defendant is great.



   The Court incorporates by reference the findings in the Pretrial Services Report which were reviewed
by the Court at the time of the hearing in this matter.
 USA v. Jarrett Michael Yazzie                                Case Number: CR-18-08381-001-PCT-DLR
DECEMBER 13, 2018                                                                        Page 3of3
                      PART III - DIRECTIONS REGARDING DETENTION
    The defendant is committed to the custody of the Attorney General or his/her designated
representative for confinement in a corrections facility separate, to tlie extent practicable, from Qersons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
a reasonable opportunity for private consultation with defense coun~el. On order of a court of the United
States or on request of an attorney for the Government, the person in charge of the corrections facility
shall deliver the defendant to the United States Marshal for the purpose of an appearance in connection
with a court proceeding.                              ·
                      PART IV - APPEALS AND THIRD PARTY RELEASE
    IT IS ORDERED that should an appeal of this detention order be filed with the District Court, it is
counsel's responsibility to deliver a copy of the motion for review/reconsideration to Pretrial Services at
least one day prior to the hearing set before the District Court.
   IT IS FURTHER ORDERED that if a release to a third party is to be considered, it is counsel's
responsibility to notify Pretrial Services sufficiently in advance of the hearing before the Court to allow
Pretrial Services an opportunity to interview and investigate the potential thirCl party custodian.
                          '
   Dated this 13th day of December, 2018.

                                                                          --£11°      a. ~llUMY
                                                                         Honorable Leslie A.owman
                                                                         United States Magistrate Judge
